Citation Nr: 9901172	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-42 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling, 
to include a claim of entitlement to a total disability 
rating for compensation based upon individual unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to May 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1995 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 50 percent disability rating.  Following 
the veterans appearance at a hearing at the RO in April 
1996, the rating was confirmed by a hearing officers 
decision in August 1996 and a rating decision in June 1997.  
The July 1995 rating decision also granted a permanent and 
total disability rating for non-service-connected pension 
purposes.  In addition to the 50 percent rating for PTSD, a 
30 percent rating was assigned for non-service-connected 
atherosclerotic heart disease status post coronary 
angioplasty.

We note that the veteran submitted a claim for a total rating 
based upon individual unemployability in January 1997.  The 
rating decision in June 1997 denied the claim and the issue 
was addressed in a supplemental statement of the case of the 
same date.  A substantive appeal on the issue is not of 
record, however the Board will consider the claim as part of 
the claim relative to the underlying service-connected 
disorder. 

We further note that the veteran, in a statement submitted in 
November 1995, essentially requested an earlier effective 
date for his service-connected PTSD.  This request has not 
been addressed by the RO, and we refer it to the RO for 
action it deems appropriate.

Finally, we note that the veterans representative, in the 
Written Brief Presentation dated July 7, 1998, referred to a 
claim of service connection for a bipolar disorder as 
secondary to the service-connected PTSD.  The representative 
contended that the veterans non-service-connected bipolar 
disorder was aggravated by his service-connected PTSD.  This 
request has also not been addressed by the RO and is not on 
appeal, and we refer it to the RO for action it deems 
appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The symptoms of the veteran's PTSD have produced 
considerable social and industrial impairment; they have not 
produced severe social and industrial impairment. 

3.  The symptoms of the veteran's PTSD have not produced 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

4.  The veteran is not unemployable as a result of service-
connected disability.


CONCLUSIONS OF LAW

A rating in excess of 50 percent for PTSD is not warranted, 
under either the schedular criteria in effect prior to 
November 7, 1996, or the schedular criteria in effect on and 
after November 7, 1996, and a total disability rating for 
compensation based on unemployability is not warranted.  38 
U.S.C.A. §§ 1155, 5107, 7104(c) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.16, 4.18, 4.132, Diagnostic Code 
9411 (1996), 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran maintains that the symptoms of his PTSD are 
sufficiently disabling as to warrant an evaluation in excess 
of the current disability rating of 50 percent.  Moreover, it 
is contended, by and on behalf of the veteran, that PTSD, his 
sole service-connected disability, renders him unemployable.

By way of background, service medical records show the 
veteran sought psychiatric evaluation in July 1968, was found 
to be mildly anxious with no neurosis or psychosis, and was 
diagnosed as having a compulsive personality.  No psychiatric 
disorder was reported at separation examination.  The veteran 
served in Vietnam and was awarded the Combat Action Ribbon.  

Rating decision in June 1975 denied service connection for 
anxiety neurosis; existence of obsessive compulsive 
personality and habitual excessive drinking were noted.  In a 
decision of September 1981, the Board denied service 
connection for an acquired nervous disorder.  A rating 
decision in July 1988 denied service connection for post-
traumatic stress neurosis with anxiety neurosis, paranoid 
schizophrenia, and manic bipolar disorder.  Rating decision 
in October 1988 denied a permanent and total disability 
rating for pension purposes.  The Board, in March 1990, 
denied a permanent and total rating for pension purposes.  
The Board noted that the veteran was 42 years old, had 
completed high school and training as a licensed practical 
nurse, and had experience as a truck driver, school bus 
driver, and bartender.  He had last worked in 1988, as a 
license practical nurse.  VA and private treatment and 
examination records and reports showed the veteran had been 
hospitalized multiple times, the first time in 1973, and had 
suffered a variously diagnosed psychiatric disorder, to 
include bipolar disorder and schizophrenia, which followed a 
course of exacerbations and remissions.

The claim for service connection of PTSD was commenced in 
August 1994.  The veteran also again claimed entitlement to 
pension.  A copy of a November 1993 letter from the Social 
Security Administration indicates the veteran was found 
entitled to Social Security disability benefits as of April 
1993.  The veteran reported he had last worked in June 1994, 
for Clear Care Nursing Service, and had quit on account of 
his physical condition.  

Records pertaining to inpatient psychiatric treatment at 
Dubois Regional Medical Center, from September 1980 to 
January 1988, were received in September 1994.  Records 
pertaining to private treatment for a heart disorder in 1994 
were received in November 1994.

The veteran testified at a personal hearing before a hearing 
officer at the RO in April 1996.  He stated that he was last 
employed in 1991.  His last hospitalization for nerves 
was in 1987.  He was not suicidal but did not care whether he 
died and had refused a recommended catheterization.  He saw a 
VA psychiatrist every six months.  He did not feel he could 
work.  He stated that the last day he worked he was taking 
care of a man on the night shift and cried for two hours 
straight and could not stop.  He said he was not comfortable 
around people.  He did not have friends over to his house.  
He went grocery shopping twice a week and went early in the 
morning because he did not like crowds.  He was comfortable 
around his family.  He had a good relationship with his wife.  
He had flashbacks of Vietnam, of mortars or rockets, if he 
heard certain noises.  Diagnosis of PTSD had been made by VA 
doctors only.  The hearing officer indicated that it appeared 
further medical evaluation was necessary.  

We note that the veteran has undergone multiple VA 
psychiatric examinations, including in November 1994, with 
addendum report in June 1995; June 1996; October 1996; and 
May 1997.  In May 1997, the veteran reported he had last 
worked in 1991.  He reported that he had tried to work but 
that it was too hard.  He described a battle with his mind 
about being afraid he could not work.  He described thoughts 
of wanting to kill a man he was caring for; the examiner 
stated this was decidedly ego dystonic and the veteran had 
never acted on any of these impulses.  Currently, the 
impulses were controlled by medication.  The examiner also 
stated that stress tolerance seemed minimal.  Current daily 
activities consisted of going to a coffee shop and taking 
naps.  The veteran had heightened stress due to a 12-year-old 
grandson living in his home.  He experienced traumatic dreams 
of Vietnam, involving being overrun, shooting at the enemy, 
and being forgotten to be sent home when his tour was 
complete.  Subjective complaints included anxiety about 
working; decreased impulse control, controlled by medication; 
nightmares; obsessive thoughts; and a sense of life not being 
worth living.  

On examination in May 1997, the veteran was casually dressed 
and neat and clean.  He was cooperative, with good 
spontaneous production and good eye contact.  He seemed 
preoccupied with the unavoidability of failure.  He reported 
he had been trying to get a 100 percent rating for 20 years, 
because he deserved it.  His affect was variable, ranging 
from difficulty controlling anger to tearfulness associated 
with chronic frustration and failure.  There was no evidence 
of thought content disorder.  He said he sometimes wanted to 
die, but denied suicidality.  He said he gets paranoid and 
thinks people are trying to poison him; the examiner found no 
evidence of marked paranoia during the interview.  The 
examiner reported that employment-limiting factors were 
internally driven and the veteran was unemployable under any 
condition, due, in all likelihood, to his bipolar disorder.  
The examiner felt that PTSD could conceivably aggravate 
bipolar symptoms due to the nature of the depressed ideation 
and the focus on dead friends from Vietnam.  Trauma Symptom 
Inventory suggested intrusive experiences, defensive 
avoidance, anger/irritability, depression and dissociation; 
however, none of the clinical scales was significantly 
elevated.  The examiner reported that this probably reflected 
dampening of the symptoms as a function of medication.  
Listed diagnoses were:  Axis I  bipolar disorder with 
psychosis by history, PTSD by history in partial remission, 
history of alcohol dependence, history of nicotine 
dependence; Axis II  no diagnosis; Axis III  
atherosclerotic heart disease; Axis IV  occupational 
problems  inability to maintain employment; Axis V  Global 
Assessment of Functioning (GAF) scale of 45. 

A report of contact in June 1997 indicates that Clear Care 
Corp advised the RO that the veteran was employed from August 
1991 to June 1994, performed licensed practical nurse duties, 
with variable hours depending on available home care jobs.  
No concessions were made on account of age or disability, and 
the veteran resigned indicating he was resigning due to 
disability.  He had worked only 16 weeks out of his last 12 
months of employment.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Court has also stated that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  In evaluating the veterans claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

At the outset, the Board notes that the criteria used to 
determine the extent of disability due to psychiatric 
disorders were amended, effective November 7, 1996.  The 
record shows that the veteran has had notice of both the old 
and new criteria for evaluating mental disorders, and that 
they were considered by the RO.  The Court has held that, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative and/or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Fischer v. West, 11 Vet.App. 121, 123 (1998), quoting from 
Karnas v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  See 
also Baker v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. 
Brown, 10 Vet.App. 79 (1997) (per curiam order).

Under the old provisions, in evaluating impairment resulting 
from mental disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from a mental disorder, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, i.e., 
the impairment of earning capacity.  38 C.F.R. § 4.129 
(1996).  The severity of disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The regulation emphasized that 
VA should not underevaluate the emotionally sick veteran with 
a good work record, nor overevaluate his or her condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It was for that reason that 
great emphasis was placed upon the full report of the 
examiner which was descrip-tive of actual symptomatology.  
The record of the history and complaints was only preliminary 
to the examination.  The objective findings and the 
examiners analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130 (1996).

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1998).

The veteran is currently assigned a 50 percent disability 
rating for his PTSD.  Under the General Rating Formula for 
Psychoneurotic Disorders, effective prior to November 7, 
1996, a 50 percent rating is warranted for psychiatric 
disability in which the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and in which, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted for 
psychiatric disability as to which the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired, and when the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Effective November 7, 1996, 38 C.F.R. § 4.130 provides, in 
pertinent part, in the General Rating Formula for Mental 
Disorders, for the following ratings:   

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Occupational and social impairment with 
reduced  reliability and productivity due 
to such symptoms  as: flattened affect; 
circumstantial, circumlocutory,  or 
stereotyped speech; panic attacks more 
than once  a week; difficulty in 
understanding complex  commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships. . . . . . . . . . . . . . 
. . . . . . . . . . 50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Upon review of the record, the Board finds that the current 
manifestations of the veterans PTSD do not support a finding 
of more than the currently-assigned rating of 50 percent.  
The veteran is not suicidal, although he has stated that he 
sometimes wants to die or doesnt care if he dies.  While he 
reported that he was not comfortable around people, he did 
say he was comfortable around his family, had a good 
relationship with his wife, did grocery shopping twice a 
week, and visited a coffee shop daily.  Upon VA examination 
in May 1997, the examiner found no evidence of marked 
paranoia.  He was neat and clean, and cooperative, with good 
spontaneous production and eye contact, and showed no 
evidence of thought content disorder.  Affect was variable, 
ranging from difficulty controlling anger to tearfulness 
associated with chronic frustration and failure.  Currently, 
impulses were reportedly controlled by medication.  With 
respect to ability to work, the examiner expressed the 
opinion that the veteran was unemployable, due in all 
likelihood to his bipolar disorder.  

Diagnoses included bipolar disorder with psychosis by history 
and PTSD by history in partial remission.  GAF score was 45.  
In accordance with the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., of the American Psychiatric 
Association (DSM IV), a GAF scale of 50 is based on serious 
symptoms or any serious impairment in social, occupational, 
or school functioning, and 40 is based on some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  

The medical evidence of record, which has been noted in 
detail above, does not show that the symptoms of the 
veterans service-connected disorder result in more than 
considerable social and industrial impairment and, thus, it 
does not warrant a 70 percent rating under the regulations in 
effect prior to November 7, 1996.  Similarly, there is no 
medical evidence of deficiencies in family relations or 
judgment, and the deficiency in the work area has been 
linked, by medical opinion, to the veterans non-service-
connected bipolar disorder.  There is no evidence of suicidal 
ideation or obsessional rituals which interfere with routine.  
Speech has not been shown to be illogical, obscure, or 
irrelevant.  Impulses are controlled.  Finally, the veteran 
has not been reported to show neglect of personal appearance 
and hygiene.  Thus, the service-connected mental disorder 
does not warrant a 70 percent rating under the regulations in 
effect on and after November 7, 1996.

We have considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§ 3.102, but do not find the evidence is of such approximate 
balance as to warrant its application.  The preponderance of 
the evidence is against the claim for an increased rating.  
Any future consideration of the veterans disability due to 
PTSD will be accomplished under the current, revised rating 
criteria.  The application of both the former and the current 
criteria in this appeal was occasioned by the fact that the 
regulations were amended during the pendency of the claim.

Regarding the veterans claim for a total disability rating 
for compensation based on unemployability, we note that 38 
C.F.R. § 4.16(a) provides, in pertinent part, that total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more.  38 C.F.R. § 4.16(b) provides, 
in pertinent part, that, if the veteran fails to meet the 
percentage above, and is unemployable by reason of service-
connected disability, his case should be submitted to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  As the veterans service-connected 
disability is not ratable at 60 percent or more, and as the 
veteran has been found unemployable due to bipolar disorder, 
not due to his service-connected PTSD, a total disability 
rating for compensation based on unemployability is not 
warranted.

Furthermore, the Board finds in this case that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  For example, the service-connected disability has 
not caused marked interference with employment or 
necessitated frequent hospitalization.  The veteran has 
reported difficulty with retaining employment, but the record 
does not show an inability to work because of his service-
connected disability.  See Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).

In view of the foregoing, based upon its review of the 
relevant evidence in this matter, and for the reasons and 
bases discussed above, it is the decision of the Board that 
the preponderance of the evidence is against the veterans 
claim for an increased rating for PTSD, to include a claim of 
entitlement to a total disability rating for compensation 
based upon unemployability.


ORDER

Entitlement to an increased evaluation for PTSD in excess of 
50 percent, and to a total disability rating for compensation 
based on unemployability, is denied.


		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
